Exhibit 10.19

bebe stores, inc.
2006 MANAGEMENT BONUS PLAN

I.                   Eligibility

a.                 To be an “Eligible Employee” under the bebe 2006 Management
Bonus Plan an employee must:

1.                 retain a position of management entitling the employee for
bonus consideration;

2.                 achieve the employee’s specified financial goals established
by the relevant members of Company management, and approved by the Compensation
and Management Development Committee;

3.                 achieve a cumulative “meets expectations” rating at the
employee’s year end review;

4.                 remain in good standing as an employee with no “final
warnings” issued during either 2006 fiscal year 4th quarter and fiscal 2007
before fiscal 2006 bonus payments are made; and

5.                 be employed (or be moved within the Company from an
ineligible position to an eligible position) by no later than the April 1 of the
2006 fiscal year and be employed through the date the fiscal year 2006 bonus
payments are made. Bonus payment shall be subject to pro-ration, for the time
employed as an Eligible Employee.

II.              Target Bonus Percentage

a.                 Each Eligible Employee shall be eligible to receive a bonus
award based on a target percentage of salary assigned to such Eligible Employee
by the Compensation and Management Development Committee or relevant members of
Company management (“Target Bonus Percentage”). The range of Target Bonus
Percentages for Eligible Employees shall be established by the Compensation and
Management Development Committee. The amount of an Eligible Employee’s
individual Target Bonus Percentage shall be determined by the Compensation and
Management Development Committee or relevant members of Company management based
upon the Eligible Employee’s position and responsibilities at the Company.

III.         Bonus Components

Within an Eligible Employee’s Target Bonus Percentage, the potential bonus shall
be divided, allocated and payable, if appropriate, in the following components:
1) Company performance, 2) individual performance, and/or 3) unit or division
performance (if applicable). The specific breakdown of allocation of each
component shall depend on the specific position held by the Eligible Employee
and unit or division (again, for the latter, if applicable) and shall be
determined by the Compensation and Management Development Committee or relevant
members of Company management. The Company performance component of the bonus
shall be based upon the Company’s earnings per share (“EPS”) for fiscal year
2006 and shall be subject to a minimum and a maximum threshold, each as
determined by the Compensation and Management Development Committee.

IV.         Other

a.                 The Company’s Compensation and Management Development
Committee shall have the discretion to increase or decrease compensation awards
under this plan as it deems appropriate.

b.                The amount determined payable shall be subject to all
applicable income taxes and withholdings.


--------------------------------------------------------------------------------